            IN THE tJNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION

                                      *
JOE HAND PROMOTIONS, INC.,
                                      *


                                      *
      Plaintiff,
                                      *



           V.                         *                 CV 118-127
                                      *


VONCELLIES A. ALLEN,                  *
individually and d/b/a/ LEVEL 9 *
                                      *
SPORTS BAR AND GRILL,


      Defendant.



                                    ORDER




      Before the Court is Plaintiff's motion for the Clerk's entry

of   default    and   Defendant's   motion   to   set   aside   the   default.

Although the properly sought entry of default was never entered,^
even had it been entered, the Court would have set it aside for

good cause.      Thus, the Court DENIES Plaintiff's motion for entry

of default (Doc. 8) and DENIES as MOOT Defendant's motion to set

aside the entry of default (Doc. 9).



                               I. Background

      Plaintiff filed its complaint on August 14, 2018.               (Compl.,

Doc. 1.)    Defendant was served on August 23rd and failed to file



1 Under Federal Rule of Civil Procedure 55(a), the Clerk must enter a default
"[w]hen a party against whom a judgment for affirmative relief is sought has
failed to plead or otherwise defend, and that failure is shown by affidavit
or otherwise." Plaintiff showed by affidavit (Doc. 8-1) that Defendant
failed to respond to the complaint within twenty-one days; thus, it would
have been proper for the Clerk to enter a default against Defendant.
an answer by September 13th, as required. (Doc. 7.)            On September

18, 2018, Plaintiff filed a motion for entry of default.           To date,

an entry of default has not been entered.                  On October 1st,

Defendant filed a motion to set aside the default.             (Mot. to Set

Aside Default, Doc. 9.) Plaintiff has not responded to Defendant's

motion to set aside the default.       Attached to his motion. Defendant

filed his answer.       (Answer, Doc. 9-2.)       Defendant filed his answer

eighteen days after the deadline.          (Id.)



            II. Standard for Setting Aside an Entry of Default

      Federal Rule of Civil Procedure 55(c) provides, ''The court

may set aside an entry of default for good cause."                      What

constitutes "good cause" varies from case to case.                  Compania

Interamericana Exp.-Imp., S.A. v. Compania Dominicana de Aviacion,

88 F.3d 948, 951 (11th Cir. 1996).           To determine whether there is

good cause, courts have considered, but are not limited to, factors

such as "whether the default was culpable or willful, whether

setting it aside would prejudice the adversary, and whether the

defaulting party presents a meritorious defense."             Id. (citations

omitted).    Regardless of a court's chosen factors, "the imperative

is   that   they   be   regarded    simply   as    a   means of identifying

circumstances which warrant the finding of 'good cause' to set

aside a default."       Id.   The Court also notes the Eleventh Circuit's

"strong preference for deciding cases on the merits — not based on

a single missed deadline — whenever reasonably possible."              Perez
                                       2
V. Wells Fargo, N.A.^ 774 F.3d 1329, 1332 (11th Cir. 2014); see

also Wahl v. Mclver, 773 F.2d 1169, 1174 (11th Cir. 1985) (per

curium).




                                III. Discussion


     In determining whether there exists good cause to set aside

the default, the Court finds that: (1) Defendant's lapse was not

willful,     (2)    setting   the     default   aside    would     not   prejudice

Plaintiff, and (3) Defendant presents a meritorious defense.

     First, Defendant's failure to timely file was not willful.

Courts     will    deem a   default   willful   when    the   litigant displays

''either    an intentional or reckless disregard for the judicial

proceedings." Compania, 88 F.3d at 951-52 (citation omitted). An

action may be deemed intentional or reckless "when a litigant has

been given ample opportunity to comply with court orders but fails

to effect any compliance." Id.            When a party delays because of "a

good faith        procedural error," courts        will not consider that

willful.        Buonocore v. Credit One Bank, N.A., No. 3:14-CV-067,

2014 WL 6620623, at *2 (M.D. Ga. Nov. 21, 2014); see also Ajibade

V. Harris, No. CV416-082, 2016 WL 2742406, at *1 (S.D. Ga. May 9,

2016)    (not     willful   when    mistakenly thought        he   had   twenty-one

weekdays to file an answer).           Furthermore, courts are hesitant to

deem a default willful when a litigant takes prompt action to cure.

Compare Annon Consulting, Inc. v. BioNitroqen Holdings Corp., 650

F. App'x 729, 732 (11th Cir. 2016) (willful when defendant knew of
                                         3
^^clerk's initial entry of default and still failed to file a

responsive pleading"), with Auto Owners Ins. Co. v. Sapp, No. 1:15-

CV-90, 2017 WL 6210317, at *2 (M.D. Ga. Jan. 10, 2017) (not willful

when ^'both parties acted promptly to cure").

       Defendant    states    he    failed      to    timely      answer      because    he

mistakenly    believed       he   ''had    thirty     days       from   receiving       the

complaint (and not twenty-one days) to answer it."                         (Allen Aff.,

Doc.   9-1,   SI   3.)    After         learning     of    his    default.     Defendant

"immediately began the process of hiring an attorney to assist

[him] in answering the complaint and moving to open default." (Id.

SI 5.) Defendant moved to set aside the default less than two weeks

after receiving notice of Plaintiff's motion to enter a default.

Because of Defendant's mistake as to the deadline and his prompt

actions to cure, the Court finds his delay was not willful.

       Second,     setting    aside       the   default      would      not    prejudice

Plaintiff.       "Delay in adjudicating a plaintiff's claim does not

qualify as sufficient prejudice under Rule 55.                                Instead, a

plaintiff has to show that the delay would result in a loss of

evidence,     increased       opportunities          for     fraud,     or      discovery

difficulties."        Griffin      IT    Media,    Inc.    v.    Intelligentz      Corp.,

No. 07-80535-CIV, 2008 WL 162754, at *3 (Jan. 16, 2008) (quoting

Burrell v. Henderson, 434 F.3d 826, 835 (6th Cir. 2006)) (court

vacated default when defendant moved to set aside less than three

weeks after clerk's entry).
       Here, had the Clerk entered a default, the earliest it could

have been entered was September 18, 2018.                  Defendant moved to set

aside the default less than two weeks later.                 Defendant also filed

his answer less than three weeks after the original deadline.

Thus, the Court finds setting aside the default would not prejudice

Plaintiff.


       Lastly,     Defendant      has     shown    a   potentially       meritorious

defense.     In deciding whether Defendant meets this factor, the

Court examines both Defendant's motion to set aside the default

and his answer.      To show a meritorious defense, ""a defendant need

only show a ^hint of a suggestion.'"               Buonocore, 2014 WL 6620623,

at *2 {quoting Moldwood Corp. v. Stutts, 410 F.2d 351, 352 (5th

Cir.   1969)).      'MB]aid assertions," however, are insufficient.

Sherrard v. Macy's Sys. & Tech., Inc., 724 F. App'x 736, 739 (11th

Cir. 2018); see Sherrard v. Macy's Sys. & Tech, Inc., No. 1:16-

cv-3322,    2016    WL   10567691,        at *2 (Nov.       1,   2016)    (defendant

presented bald assertions when failed to provide a "proposed answer

or even a recitation of the facts supporting its defenses").

       Defendant    argues     he    is    not    liable    because   any    alleged

violations "were caused by acts or omissions by persons or entities

other than [himself], and [he] is not liable for those acts or

omissions."        (Answer   at     1.)     Defendant states       he "considered

purchasing the Floyd Mayweather, Jr. v. Conor McGregor boxing match

to show at Level 9 Sports Bar," but he "was not at [the bar] when

[the fight] occurred."            (Allen Aff. 5S[ 7-8.)          If the fight was
                                           5
shown. Defendant states, he ''was not aware" of it.     (Id, SI 9.)

Although his defense is not expansive. Defendant provides more

than merely "bald assertions" by filing an answer and citing facts

supporting his defenses.    Thus, the Court finds he has shown at

least a "hint of a suggestion" of a meritorious defense.

     Although Defendant need not prove he meets every factor, see

Sherrard, 724 F. App'x at 739, the above factors illustrate he has

shown good cause.   Noting the Eleventh Circuit's strong preference

for deciding cases on the merits, the Court finds it would have

granted Defendant's motion to set aside the default had the default

been entered.




                           IV. Conclusion


     Upon due consideration, the Court DENIES Plaintiff's motion

for entry of default (Doc. 8) and DENIES as MOOT Defendant's motion

to set aside the entry of default (Doc. 9).

     ORDER ENTERED at Augusta, Georgia, this        day of October,

2018.




                                    J. teN^AL HAL!ll, CHIEF JUDGE
                                    UNITEy STATES DISTRICT COURT
                                    -SeUTJlERN DISTRICT OF GEORGIA
